October 8, 1993

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 93-1938

                        UNITED STATES,

                          Appellee,

                              v.

                    EDDIE TRAVIESO OCASIO,

                    Defendant, Appellant.
                                       

No. 93-1939

                        UNITED STATES,
                          Appellee,

                              v.

                 ANGEL DAVID TEJADA MORALES,
                    Defendant, Appellant.

                                          

No. 93-1940

                        UNITED STATES,
                          Appellee,

                              v.

                  ANGEL RODRIGUEZ RODRIGUEZ,
                    Defendant, Appellant.

                                        

No. 93-1941

                        UNITED STATES,
                          Appellee,

                              v.

                    LUIS MAYSONET MACHADO,
                    Defendant, Appellant.

                                         

No. 93-1942

                        UNITED STATES,
                          Appellee,

                              v.

                    ANGEL FELICIANO-COLON,
                    Defendant, Appellant.

                                        

No. 93-1943

                        UNITED STATES,
                          Appellee,

                              v.

                   LUIS MALONADO RODRIGUEZ,
                    Defendant, Appellant.

                                        

        APPEALS FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]
                                                     

                                        

                            Before

                     Breyer, Chief Judge,
                                        
             Torruella and Selya, Circuit Judges.
                                                

                                        

   Carlos Lopezde Azua  on brief for appellant,  Eddie Travieso
                      
Ocasio.
   Eric  M. Quetglas Jordan on  brief for appellant Angel David
                           
Tejada Morales. 
Roberto Roldan  Burgos on  brief for  appellant Angel  Rodriguez
                     

Rodriguez.  
   Manuel  San  Juan  on  brief  for  appellant  Luis  Maysonet
                    
Machado. 
   Edgardo  L.  Rivera-Rivera,  on  brief  for  appellant Angel
                             
Feliciano-Colon.
   Benicio Sanchez Rivera,  Federal Public Defender,  and Laura
                                                               
Maldonado Rodriguez, Assistant Federal Public  Defender, on brief
                 
for appellant Luis Maldonado Rodriguez.
   Charles E.  Fitzwilliam,  United States  Attorney,  Jose  A.
                                                               
Quiles Espinosa,  Senior Litigation  Counsel, and  Esther Castro-
                                                               
Schmidt,  Assistant United States Attorney, on brief for appellee
     
in appeal no. 93-1938.
   Guillermo Gil,  United  States  Attorney,  Jose  A.  Quiles-
                                                               
Espinosa, Senior Litigation  Counsel, and Esther  Castro-Schmidt,
                                                              
Assistant United  States Attorney, on brief for appellees in nos.
93-1939, 93-1940, 93-1941, 93-1942 and 93-1943.

                                        

                                        

     Per  Curiam.    Appellants Eddie Travieso  Ocasio, Angel
                

David  Tejada   Morales,  Angel  Rodriguez   Rodriguez,  Luis

Maysonet  Machado, Angel Feliciano  Colon, and Luis Maldonado

Rodriguez  appeal the  order by  the  United States  District

Court for the District of Puerto Rico detaining them prior to

trial pursuant to 18 U.S.C.   3142(e).  We affirm.

     The  evidence  presented  at the  detention  hearing  is

detailed  in  the  district  court  opinion.    We  summarize

briefly.   On July  1, 1993, Drug  Enforcement Administration

[DEA] Task  Force Agent  Carlos Rivera  observed several  men

gathered  together near  a basketball court.   Eight  or nine

vehicles were parked nearby.  The agent recognized one of the

men,  appellant  Maldonado  Rodriguez,   as  someone  he  had

previously  observed at a known  drug point.  The individuals

appeared  to be waiting  for someone.   Agent Rivera observed

suspicious  behavior which  led him  to believe that  the men

were involved in drug activity.

     After  observing  the  situation  for  several  minutes,

Rivera  and another  agent intervened  and  detained fourteen

suspects.   Inside the  vehicles, the  agents found  fourteen

suitcases,  containing a total  of 225 kilograms  of cocaine,

and  twelve  United States  Department of  Agriculture [USDA]

                             -4-

airport clearance stickers  valid for that afternoon.1   Nine

airline  tickets  for  a  flight  scheduled  to  depart  that

afternoon for New York were found on various defendants.  The

tickets  were issued under  fictitious names and  several had

consecutive numbers.   Some of the suspects were  found to be

carrying large amounts of cash.

     On July 7, a grand  jury indicted appellants for  aiding

and abetting  in the unlawful  possession of, with  intent to

distribute,  225  kilograms  of cocaine  in  violation  of 21

U.S.C.    841(a)(1)  and 18  U.S.C.    2.  After  a detention

hearing, a Magistrate  Judge issued an order  for the release

of appellants on bail ranging from $15,000 to $75,000.  Third

party custody and curfews were also imposed. 

     The  government appealed  this  order  and the  district

court granted a stay.  On July  28, the district court held a

hearing  at which Agent  Rivera testified and  the government

proffered  other evidence.   Appellants proffered evidence of

strong  family  ties to  Puerto Rico,  of family  members and

friends willing to assist in their supervision and in placing

bail,  and of  records of  employment.   Two days  later, the

court  issued an  order reversing  the  Magistrate Judge  and

ordering  that appellants  be detained  without bail  pending

                    

1.   The USDA x-rays all  baggage leaving Puerto Rico for the
continental  United  States looking  for prohibited  food and
plants.    These stickers  are  used by  drug  traffickers to
attempt to avoid inspection.  They cannot be legally obtained
prior to inspection at the airport.

                             -5-

trial.   Relying  on  the  weight  of  the  evidence  against

appellants  and the  amount of  cocaine  involved, the  court

found   that  appellants  had   not  rebutted  the  statutory

presumption of flight established by  18 U.S.C.   3142(e) and

that no  condition or  combination of  conditions of  release

would assure appellants' appearance in court.  

     Appellants Travieso Ocasio and Maysonet Machado  contend

that the  district court  erred in  restricting their  cross-

examination  of  Agent  Rivera  at  the   detention  hearing.

Appellants have a statutory right to cross-examine  witnesses

who appear at the hearing. 18 U.S.C.   3142(f).  However, the

court  has the discretion  to limit the  cross-examination on

relevancy grounds. United  States v. Hurtado, 779  F.2d 1467,
                                            

1480  (11th Cir.  1985); United  States v.  Delker,  757 F.2d
                                                  

1390, 1398 (3d Cir.  1985).  A bail  hearing is not to be  "a

full  fledged-trial  or  defendant's  discovery  expedition."

United States v. Acevedo-Ramos,  755 F.2d 203, 204  (1st Cir.
                              

1985).  In the instant  case, appellants sought to use cross-

examination to establish that  the government's case  against

them was weak.  While the strength  of the case is a relevant

factor at  detention hearings, 18  U.S.C.   3142(g),  in this

case,  the questions  the  court refused  to permit  were, at

best,  of minor  relevance to  the issue  of risk  of flight.

                             -6-

Moreover, any error which might have occurred was harmless in

light of the other evidence of guilt presented. 

     As  for  the  merits  of  the  detention  decision,  the

government bears the burden of  proving by a preponderance of

the   evidence  that   no  combination  of   conditions  will

reasonably assure that  defendant will appear for trial.  See
                                                             

United States  v.  Patriarca, 948  F.2d  789, 793  (1st  Cir.
                            

1991); United States v. Dillon, 938 F.2d 1412, 1416 (1st Cir.
                              

1991).  Where, as here, a defendant has already been indicted

for  a controlled substance  offense punishable by  a maximum

term  of ten  years or  more,  a presumption  arises that  no

condition or combination of conditions will reasonably assure

appearance at trial.   See id.; United States  v. Vargas, 804
                                                        

F.2d  157, 163  (1st  Cir. 1986);  21  U.S.C.    841(b)(1)(A)

(maximum term  of twenty  years to  life for possession  with

intent to distribute more than five kilograms of cocaine); 18

U.S.C.     3142(e)  (establishing  presumption  because  drug

traffickers   pose  special  risk  of  flight).    While  the

presumption is rebuttable, 18 U.S.C.   3142(e); United States
                                                             

v.  Jessup, 757  F.2d 378,  384 (1st  Cir. 1985),  it retains
          

evidentiary  weight even when  rebutted, Dillon, 938  F.2d at
                                               

1416;   United States  v. Palmer-Contreras,  835 F.2d  15, 18
                                          

(1st Cir. 1987).  In determining whether any  conditions will

assure the appearance  of defendant, the court must weigh the

specific factors  listed  in 18  U.S.C.    3142(g):  (1)  the

                             -7-

weight  of the  evidence  as  to guilt;  (2)  the nature  and

circumstance   of   the   crime   charged;    and   (3)   the

characteristics  of the accused,  including family ties, past

history, financial  resources and employment.   United States
                                                             

v.  Patriarca, 948  F.2d 789,  791-92  (1st Cir.  1991).   We
             

review  the  court's  determinations   under  an  independent

standard of review which gives  deference to the decision  of

the trial court.   Id. at 791; United States  v. O'Brien, 895
                                                        

F.2d  810,  814  (1st Cir.  1990).    "[T]his standard  cedes

particular  respect,  as  a practical  matter,  to  the lower

court's  factual determinations."  Patriarca, 948 F.2d at 791
                                            

(quoting United States v. Tortora, 922 F.2d 880, 882-83  (1st
                                 

Cir. 1990)).

     We agree with the district court that the government has

met its  burden  of showing  that  no conditions  of  release

reasonably will assure appellants' presence at trial.  

     First, the  evidence against each  appellant is  strong.

All  were observed  by a  DEA  Agent participating,  in broad

daylight,  in  a major  drug  transaction.   Several  of  the

appellants  claim that the evidence shows only their presence

at the  scene of  a crime and  association with  a principal,

neither  of  which  is  sufficient  for  proving  aiding  and

abetting.   United States  v. Alvarez, 987  F.2d 77,  83 (1st
                                     

Cir. 1993).    However, as  this court  has said,  "criminals

                             -8-

rarely  welcome  innocent  persons as  witnesses  to  serious

crimes."  United States v.  Hernandez, 995 F.2d 307 (1st Cir.
                                     

1993),  petition for  cert. filed  (Sept.  7, 1993)  (quoting
                                 

United States  v. Ortiz, 966  F.2d 707, 712 (1st  Cir. 1992),
                       

cert.  denied  113  S.Ct  1005  (1993)).    Moreover,  strong
             

circumstantial evidence exists that  each appellant was  more

than simply present.

     Travieso   Ocasio   was    observed   participating   in

discussions  with  individuals who  appeared  to  be bringing

packages of drugs to the group.  One of the vehicles in which

two suitcases containing cocaine were  found had been lent to

him that morning,  and a bag  removed from Travieso  Ocasio's

own car was found  to have traces of cocaine.  Tejada Morales

was found  with a first  class passenger ticket for  New York

issued under an assumed  name.  This was one  of four tickets

with consecutive numbers purchased on the same  date from the

same travel agency.   The other three tickets were  possessed

by  other  defendants.   Tejada  Morales  was  also found  in

possession of over  one thousand dollars in cash.   Rodriguez

Rodriguez  was the  owner of  a vehicle  which contained  two

cocaine laden suitcases.   His wallet was found in one of the

suitcases containing cocaine.   Feliciano Colon was  found in

possession of  a first class  airline ticket issued  under an

assumed name.  The ticket was for the same flight as that for

which other defendants had tickets.  Two suitcases containing

                             -9-

cocaine  and two U.S.D.A. inspection stickers were found in a

van registered to him.   Maldonado Rodriguez was the owner of

a jeep in which two suitcases containing cocaine were  found.

Two   inspection  stickers  were  also  found  in  the  jeep.

Moreover, Maldonado  Rodriguez was  observed conversing  with

two  men who  appeared to  be  bringing drugs  to the  group.

Maysonet Machado had a first class airline ticket on the same

flight as the others.  The ticket was issued under an assumed

name and was part of a consecutive series of tickets  held by

various defendants.  

     Second,  the crime  with  which appellants  are  charged

indicates   that  appellants  are   part  of  a   large  drug

trafficking  conspiracy  which   sought  to  deliver  several

million  dollars worth of cocaine into the continental United

States.  Such a "'highly lucrative' drug operation[] [was] at

the  center  of   congressional  concern"  in  enacting   the

statutory presumption  in 18 U.S.C.    3142(e).   Jessup, 757
                                                        

F.2d at  386.  Thus, appellants  are among those  at whom the

statutory  presummption is  specifically aimed.   Dillon, 938
                                                        

F.2d at 1416.

     Third,  although  the  appellants  may  have  been  only

"mules" in  the operation,  the value  of the  drugs involved

supports the  inference that  appellants are  connected to  a

person  or  organization  with   great  financial  resources.

Palmer-Contreras, 835  F.2d at  18.   Such organizations  are
                

                             -10-

able  and may  be  willing  to  finance  appellants'  flight.

Dillon, 938 F.2d  at 1416; Palmer-Contreras, 835  F.2d at 18.
                                           

The incentive  for flight in  this case is strengthed  by the

weight of the evidence against appellants.  Id.
                                              

     The district court  did find that appellants  had strong

ties  to the community,  meager financial resources  and were

without substantial  criminal records.   Moreover,  the court

noted that they had  likely played relatively minor roles  in

the drug trafficking scheme.   However, this court  has found

similar characteristics insufficient to rebut the presumption

of  flight where,  as here,  the evidence  is strong  and the

value  of  the  narcotics  is  large.    See  id.  (affirming
                                                

detention  where defendants were  apprehended on a  boat with

195  kilograms of cocaine  even though defendants  had strong

family  ties, meager financial resources, an absence of prior

drug arrests, and  minor role as mules); Dillon,  938 F.2d at
                                               

1415 (affirming  detention  where defendant  was involved  in

negotiating  several million dollar drug deal even though his

role in negotiation was small, he had minimal criminal record

and no  prior drug  convictions, and had  strong ties  to the

community).   Although  this  case,  like  those  in  Palmer-
                                                             

Contreras  and   Dillon,  presents  a  close   question,  the
                       

deference we owe  to the district court findings  leads us to

conclude that the  government has met  its burden of  showing

                             -11-

that  no condition  or combination  of conditions  reasonably

will assure appellants' appearance.

     Affirmed.
             

                             -12-